UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1051


In re: MICHAEL GRAYLEN WHEELER,

                    Petitioner.



            On Petition for Writ of Mandamus. (5:04-cr-00066-RLV-CH-1)


Submitted: May 31, 2018                                           Decided: June 21, 2018


Before MOTZ and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Graylen Wheeler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Graylen Wheeler petitions for a writ of mandamus, alleging the district

court has not adjudicated his 18 U.S.C. § 3582(c)(2) (2012) motion that he filed on June

11, 2012. He seeks an order from this court directing the district court to act. The pro se

motion requested a sentence reduction based on Amendment 750. However, the district

court had already denied his counseled § 3582(c)(2) motion based on Amendment 750,

and we affirmed the district court’s order denying the motion. Moreover, Wheeler is no

longer serving the prison sentence that was based on a Sentencing Guidelines range that

was subsequently lowered by the Sentencing Commission. Instead, he is now serving a

revocation sentence based on his violation of supervised release conditions.

       “[M]andamus has traditionally been used in the federal courts only to confine an

inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise

its authority when it is its duty to do so.” Will v. United States, 389 U.S. 90, 95 (1967)

(internal quotation marks and citation omitted). Mandamus relief is a drastic remedy and

should be used only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S.
394, 402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). The

party seeking issuance of the writ bears the burden of showing that his right to the writ is

clear and indisputable. Moussaoui, 333 F.3d at 517 (citations omitted). We conclude

that Wheeler fails to make this showing. Accordingly, although we grant him leave to

proceed in forma pauperis, we deny the petition for a writ of mandamus. We dispense




                                              2
with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            3